Title: To James Madison from Samuel J. Mills, 3 January 1817
From: Mills, Samuel J.
To: Madison, James


        
          Sir,
          Washington City, Jany. 3rd. 1817.
        
        The Subscriber is an Agent for the Board of Directors of an African School established under the care of the Synod of Nyork And N Jersey. The object of this school is to raise up Coloured young men for teachers and Preachers among their Brethren either in this Country or Abroad.
        The Honourable Synod taking into consideration the fact, that there were within the limits of the States probably 200 000 free people of Colour, and that the number of this class of the community were increasing, And believing that before a long time an effort would be made to colonize more or less of these people, in this Country or abroad, thought it expedient to establish the above named school.
        The importance of providing Coloured teachers and preachers in case of such an event will be obvious to every one. Gentlemen who had this subject under consideration were led to believe that an attempt would be made to colonize a portion of this part of the community from a variety of considerations. Among other circumstances which seemed faverouable [sic] to this movement the following fact presented itself to their consideration. It was known that this subject had more or less occupied the attention of the Virginia Legislature for some years past, and that they expected soon to agitate it again.
        The fact is no doubt known to you Sir, that during the last year of the Administration of Mr Jefferson, The Govenor of Virginia at the request of the Legislature of that State consulted with Mr Jefferson on the subject

of procuring a place to which free Blacks might be occasionally sent for the purpose of being settled peacably by themselves. The interest which Mr J. took on this subject at that time And the instructions given by him to our Minister Mr King then residing in London, to use his exertions for the purpose of procuring for free Blacks a place of residence, at the Sierra Leona Colony, or some other place on the Coast of Africa, And in case of failure to make application to the Pourtagese Court, in order to obtain a Territory on the Coast of South America, although unsuccessful, still led to the belief that further and more effective exertions of this kind would before a long time suceed. The Synod of New York and New Jersey thought it proper to be in some measure prepared for such an event. It is therefore their wish to be instrumental in qualifing Coloured young men of promising talents and religious Chara[c]ter to be useful among their Brethren wherever a Colony may be attempted. This effort of theirs recieves the approbation of the different religious denominations, And as far as their Agent can ascertain of all Classes of our Citizens.
        Their Agent does not doubt, but that it will present itself to you, Sir, As a great and a noble effort in the success of which all the States are interested.
        As the School has been but recently established it is almost intirely without funds. The Board of Directors have requested me to make their object known to Gentlemen in the different States who will probably aid them by their subscriptions or donations, and to request their aid. With this object in view I called at your house this Morning in Company with the Honourable Charles Marsh a member of Congress, and the Revd Dr Laurie, your engagements forbid me the pleasure of an introduction. Should it Sir, be consistant with your other engagements, May I hope to see you at your dwelling if it be but for a moment, tomorrow Morning at 11. of the Oclock. I am Sir with sentiments of esteem your Obed[i]ent Humle Sert
        
          Samuel J Mills.
        
      